Title: From James Madison to Albert Gallatin, 19 December 1806
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, Decr. 19th. 1806.

I request you to be pleased to issue a warrant for three hundred & Sixty dollars, in favor of James Davidson, upon the appropriations for the relief of Seamen; Mr. Davidson being the holder of the enclosed bill of exchange for the same sum, drawn upon me on the month of October last by Wm. Lee, the Consul of the United States at Bourdeaux.  I am &c.

James Madison

